DETAILED ACTION
Claim(s) 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/914,098 submitted on October 11th, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 29th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed {i.e. “PRECONFIGURED UPLINK RESOURCE (PUR) ALLOCATION USING RE-TRANSMISSION TECHNIQUES”}. 

The abstract of the disclosure is objected to for using alternate language (i.e. and/or) in line 4. It is suggested to use words (and, or, etc...) without the slash “/”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 6, 9-11, 17, 19, 25, 28 and 29 are objected to because of the following informalities: 
	Claim 6 recites “5G” in line 3. Since the limitation is being mentioned for a first time, it is suggested to recite the entire acronym {i.e. fifth generation (5G)}. 
	Claim(s) 9-11, 17, 19, 25, 28 and 29 recite a similar limitation.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-14, 18, 20-22 and 30 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Höglund et al. (US 2022/0007391 A1) hereinafter “Höglund”.

Regarding Claims 1 and 20,
	Höglund discloses a user equipment (UE) for wireless communication [see fig. 3, pgs. 2-3, ¶42 lines 1-8, a wireless device or user terminal (UE) “300”], comprising: 
	a memory [see fig. 3, pgs. 2-3, ¶42 lines 1-8, a memory “330”]; and 
	one or more processors operatively coupled to the memory [see fig. 3, pgs. 2-3, ¶42 lines 1-8, a processing circuitry “310” in communication with the memory “330” via communication circuitry “320”], the memory and the one or more processors configured to [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310” in communication with the memory “330” being implemented to]: 
	transmit [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, transmit, in an uplink message], to a base station [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, to a network node having connection with a wireless communication network], a connection request that indicates a first UE identifier that identifies the UE in a core network [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources]; 
	receive [see fig. 1: Step “100”, pg. 2, ¶33 lines 1-9, receiving], from the base station [see fig. 1: Step “100”, pg. 2, ¶33 lines 1-9, from the network node via the wireless communication network], a configuration for preconfigured uplink resources (PUR) [see fig. 1: Step “100”, pg. 2, ¶33 lines 1-9, control signaling indicating a first preconfigured resource configuration that configures a first preconfigured resource], wherein the configuration indicates an uplink resource and a PUR identifier that is a different type of identifier than the first UE identifier [see pg. 2, ¶33 lines 1-9; ¶40 lines 1-13, the preconfigured resource is a resource on which a wireless device transmits in idle or inactive mode, wherein, in the uplink, the preconfigured resource is referred to as a preconfigured uplink resource, PUR]; and 
	communicate with the base station based at least in part on the configuration [see fig. 1: Step “110”, pg. 2, ¶33 lines 7-9 transmitting or receiving user data using the first preconfigured resource].

Regarding Claims 2 and 21,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”], wherein the one or more processors [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310”], when communicating with the base station [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, that has a connection with the network node via the wireless communication network], are configured to transmit [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, transmits], to the base station [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, to the network node], a preconfigured uplink message in the uplink resource [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, a request for a configuration of preconfigured uplink resources], wherein the preconfigured uplink message includes uplink data [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, the request includes one or more preferred parameters for the preconfigured uplink resources].

Regarding Claims 3 and 22,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”], wherein the one or more processors are further configured to [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310” being further implemented to] transmit [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, transmit], to the base station [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, to the network node], a message that includes the PUR identifier [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, an uplink message with a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources].

Regarding Claims 12 and 30,
	Höglund discloses a base station for wireless communication [see fig. 5, pg. 3, ¶45 lines 1-12, a network node or base station “500”], comprising: 
	a memory [see fig. 5, pg. 3, ¶45 lines 1-12, a memory “530”]; and 
	one or more processors operatively coupled to the memory [see fig. 5, pg. 3, ¶45 lines 1-12, a processing circuitry “510” in communication with the memory “530” via a communication circuitry “520”], the memory and the one or more processors configured to [see fig. 5, pg. 3, ¶45 lines 1-12, the processing circuitry “510” in communication with the memory “530” being implemented to]: 
	receive [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, receive, in an uplink message], from a user equipment (UE) [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, from a wireless device having connection with a wireless communication network], a connection request that indicates a first UE identifier that identifies the UE in a core network [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources]; 
	transmit [see fig. 2: Step “200”, pg. 2, ¶36 lines 1-9, transmitting], to the UE [see fig. 2: Step “200”, pg. 2, ¶36 lines 1-9, to the wireless device via the wireless communication network], a configuration for preconfigured uplink resources (PUR) [see fig. 2: Step “200”, pg. 2, ¶36 lines 1-9, control signaling indicating a first preconfigured resource configuration that configures a first preconfigured resource], wherein the configuration indicates an uplink resource and a PUR identifier that is a different type of identifier than the first UE identifier [see pg. 2, ¶36 lines 1-9; ¶40 lines 1-13, the preconfigured resource is a resource on which a wireless device transmits in idle or inactive mode, wherein, in the uplink, the preconfigured resource is referred to as a preconfigured uplink resource, PUR]; and 
	communicate with the UE based at least in part on the configuration [see fig. 2: Step “210”, pg. 2, ¶36 lines 1-9, transmitting or receiving user data using the first preconfigured resource].

Regarding Claim 13,
	Höglund discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, a method performed by a radio network node], wherein communicating with the UE [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, interacting with a wireless device that has a connection with a wireless communication network] comprises receiving [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, receiving], from the UE [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, from the wireless device], a preconfigured uplink message in the uplink resource [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, in an uplink message, a request for a configuration of preconfigured uplink resources], wherein the preconfigured uplink message includes uplink data [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, the request includes one or more preferred parameters for the preconfigured uplink resources].

Regarding Claim 14,
	Höglund discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node], further comprising receiving [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, receiving], from the UE [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, from the wireless device], a message that includes the PUR identifier [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, in an uplink message, a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources].

Regarding Claim 18,
	Höglund discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node], further comprising identifying a context associated with the preconfigured uplink resources based at least in part on the PUR identifier [see pg. 23, ¶389 lines 1-3; ¶390 lines 1-4, the network stores configuration parameters for dedicated transmission in preconfigured uplink resources by adding the PUR parameters to the stored UE context in the MME].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7, 15, 23 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over “Höglund” in view of Tirronen et al. (US 2021/0392659 A1; also see provisional US 62/753,330) hereinafter “Tirronen” and provisional ‘330.

Regarding Claims 4 and 23,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”]. 
	Höglund does not explicitly teach wherein the one or more processors are further configured to: “perform a UE identifier reallocation procedure that allocates a second UE identifier, different from the first UE identifier, to the UE”; and “transmit, to the base station, a message that includes the PUR identifier based at least in part on performing the UE identifier reallocation procedure”.
	However Tirronen discloses perform a UE identifier reallocation procedure that allocates a second UE identifier [see fig. 4: Step “450”, pg. 9, ¶182 lines 1-7, if the eNB receives the second UL data message, it responds with a corresponding second PUR ACK including a parameter update “452”; also see provisional application ‘330, pg. 18, ¶70 lines 2-4, in case the eNB does not correctly detect the transmission, it indicates this in a PUR ACK message], different from the first UE identifier [see fig. 4: Step “450”, pg. 9, ¶182 lines 7-18, the PUR ACK message identifies dedicated time-frequency resources for retransmission of data (shown as field “DCI-ReTx 456”); also see provisional application ‘330, pg. 18, ¶71 lines 1-4, the message includes a DCI - BSR/SR field “456” that identifies dedicated time-frequency resources for transmission of the BSR and/or SR], to the UE [see fig. 4: Step “450”, pg. 9, ¶182 lines 1-7, to the UE; also see provisional application ‘330, pg. 18, ¶71 lines 1-4, to the UE]; and 
	transmit [see fig. 4: Step “460”, pg. 9, ¶186 lines 1-5, the UE transmits; also see provisional application ‘330, pg. 18, ¶72 lines 1-3, the UE transmits], to the base station [see fig. 4: Step “460”, pg. 9, ¶186 lines 1-5, to the eNB; also see provisional application ‘330, pg. 18, ¶72 lines 1-3, to the eNB], a message that includes the PUR identifier based at least in part on performing the UE identifier reallocation procedure [see fig. 4: Step “460”, pg. 9, ¶186 lines 1-5, further UL data using the updated PUR configuration according to the information received in step “450”; also see provisional application ‘330, pg. 18, ¶72 lines 1-3, further UL data using the updated PUR according to the information received in step “450”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the one or more processors are further configured to: “perform a UE identifier reallocation procedure that allocates a second UE identifier, different from the first UE identifier, to the UE”; and “transmit, to the base station, a message that includes the PUR identifier based at least in part on performing the UE identifier reallocation procedure” as taught by Tirronen in the system of Höglund for providing the advantage of consistent data throughout and fewer delays without excessive UE power consumption or other reductions in user experience to OTT service providers and end-users [see Tirronen pg. 16, ¶266 lines 10-17].

Regarding Claims 7 and 26,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”], wherein the one or more processors are further configured to [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310 being further implemented to]: 
	receive a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 1: Step “130”, pg. 2, ¶35 lines 1-5, receive control signaling indicating a second preconfigured resource configuration that configures a second preconfigured resource based on use of the first preconfigured resource].
	Höglund does not explicitly teach “transmit, to the base station, a message that includes the PUR identifier based at least in part on receiving the message that causes the UE to replace the first UE identifier with the second UE identifier”.
	However Tirronen discloses receive a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 7: Step “730”, pg. 11, ¶203 lines 10-13, receive a first acknowledgement (PUR ACK) indicating whether the first UL data message was correctly received by the network node and information related to subsequent UL transmissions using PUR; also see provisional application ‘330, pg. 21, ¶83 lines 1-5, receive, from the network node, an acknowledgement (PUR ACK) of the first UL data message]; and 
	transmit [see fig. 7: Step “740”, pg. 11, ¶204 lines 1-5, transmit; also see provisional application ‘330, pgs. 21-22, ¶85 lines 11-13, transmit], to the base station [see fig. 7: Step “740”, pg. 11, ¶204 lines 1-5, to the network node; also see provisional application ‘330, pgs. 21-22, ¶85 lines 11-13, to the network node], a message that includes the PUR identifier based at least in part on receiving the message that causes the UE to replace the first UE identifier with the second UE identifier [see fig. 7: Step “740”, pg. 11, ¶204 lines 1-5, a second UL data message based on the information related to subsequent UL transmissions included in the first PUR ACK; also see provisional application ‘330, pgs. 21-22, ¶85 lines 11-13, the second UL data message according to the second parameter value].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmit, to the base station, a message that includes the PUR identifier based at least in part on receiving the message that causes the UE to replace the first UE identifier with the second UE identifier” as taught by Tirronen in the system of Höglund for providing the advantage of consistent data throughout and fewer delays without excessive UE power consumption or other reductions in user experience to OTT service providers and end-users [see Tirronen pg. 16, ¶266 lines 10-17].

Regarding Claim 15,
	Höglund discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node], further comprising: 
	transmitting a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 2: Step “230”, pg. 2, ¶38 lines 1-5, transmitting control signaling indicating a second preconfigured resource configuration that configures a second preconfigured resource].
	Höglund does not explicitly teach “receiving, from the UE, a message that includes the PUR identifier based at least in part on transmitting the message that causes the UE to replace the first UE identifier with the second UE identifier”.
	However Tirronen discloses transmitting a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 8: Step “830”, pg. 12, ¶224 lines 6-13, transmit a first acknowledgement (PUR ACK) of the first UL data message indicating whether the first UL data message was correctly received by the network node including information related to subsequent UL transmissions using PUR; also see provisional application ‘330, pg. 23, ¶90 lines 1-7, transmit, to the UE after receiving the first UL data message but before receiving the second UL data message, an acknowledgement (PUR ACK) of the first UL data message]; and
	receiving [see fig. 8: Step “840”, pg. 12, ¶225 lines 1-5, receive; also see provisional application ‘330, pg. 22, ¶87 lines 5-7, receive], from the UE [see fig. 8: Step “840”, pg. 12, ¶225 lines 1-5, from the UE; also see provisional application ‘330, pg. 22, ¶87 lines 5-7, from the UE], a message that includes the PUR identifier based at least in part on transmitting the message that causes the UE to replace the first UE identifier with the second UE identifier [see fig. 8: Step “840”, pg. 12, ¶225 lines 1-5, a second UL data message based on the information related to subsequent UL transmissions included in the first PUR ACK; also see provisional application ‘330, pg. 22, ¶87 lines 5-7, a second UL data message,using resources corresponding to a second PUR configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, from the UE, a message that includes the PUR identifier based at least in part on transmitting the message that causes the UE to replace the first UE identifier with the second UE identifier” as taught by Tirronen in the system of Höglund for providing the advantage of consistent data throughout and fewer delays without excessive UE power consumption or other reductions in user experience to OTT service providers and end-users [see Tirronen pg. 16, ¶266 lines 10-17].

Claims 6, 9, 17, 25 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over “Höglund” in view of “Tirronen” and in further view of SHA et al. (US 2021/0345344 A1) hereinafter “Sha”.

Regarding Claims 6 and 25,
	The combined system of Höglund and Tirronen discloses the UE of claim 23 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”].
	Neither Höglund nor Tirronen explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second 5G S-TMSI”.
	However Sha discloses the first UE identifier and the second UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second 5G S-TMSI” as taught by Sha in the combined system of Höglund and Tirronen to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claims 9 and 28,
	The combined system of Höglund and Tirronen discloses the UE of claim 26 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”].
	Neither Höglund nor Tirronen explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second 5G S-TMSI”.
	However Sha discloses the first UE identifier and the second UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second 5G S-TMSI” as taught by Sha in the combined system of Höglund and Tirronen to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claim 17,
	The combined system of Höglund and Tirronen discloses the method of claim 15 [see fig. 2, pg. 2, ¶36 lines 1-9, a method performed by a radio network node].
	Neither Höglund nor Tirronen explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second 5G S-TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier and the second UE identifier is a second NAS identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second 5G S-TMSI” as taught by Sha in the combined system of Höglund and Tirronen to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Claims 10, 11, 19 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over “Höglund” in view “Sha”.

Regarding Claims 10 and 29,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”].
	Höglund does not explicitly teach wherein “the first UE identifier is a non-access stratum (NAS) identifier, a serving temporary mobile subscriber identity (S-TMSI), or a 5G TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a non-access stratum (NAS) identifier, a serving temporary mobile subscriber identity (S-TMSI), or a 5G TMSI” as taught by Sha in the system of Höglund to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claim 11,
	Höglund discloses the method of claim 1 [see fig. 1, pg. 2, ¶33 lines 1-9, a method performed by a wireless device].
	Höglund does not explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the PUR identifier is a second NAS identifier, a second S- TMSI, or a second 5G S-TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier and the PUR identifier is a second NAS identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI, and the PUR identifier is a second NAS identifier, a second S- TMSI, or a second 5G S-TMSI” as taught by Sha in the system of Höglund to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claim 19,
	Höglund discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node].
	Höglund does not explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ““the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first 5G S-TMSI” as taught by Sha in the system of Höglund to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Allowable Subject Matter
Claims 5, 8, 16, 24 and 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Application Publication No.: Li et al. (US 2021/0345372 A1); see fig. 6, pg. 5, ¶70 - ¶77.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469